DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f): 
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with 
Such claim limitation(s) is/are: 
“a user inputter” in claim 8, line 5. Interpreted as a keyboard, button, keypad, mouse, trackball, jog switch, knob, a touchpad, a touch screen, a microphone, a motion input means, a bioinformation input, including, iris recognition or fingerprint recognition software [00100].
“a communicator” in claim 8, line 7. Interpreted as a local area communication module, a wired communication module, or wireless communication module, including a Wireless Local Area Network (WLAN), Wireless Fidelity (Wi-Fi), Bluetooth, Zigbee, Wi-Fi Direct (WFD), Infrared Data Association (IrDA), Bluetooth Low Energy (BLE), Near Field Communication (NFC), Wireless Broadband Internet (WiBro), World Interoperability for Microwave Access (WiMAX), Shared Wireless Access Protocol (SWAP), Wireless Gigabit Alliance (WiGig), and radio frequency (RF) communication software [0050]. 
“a controller” in claim 8, line 10. Interpreted as a hardware module including at least one of a central processing unit (CPU), a microprocessor, a graphics processing unit, random access memory (RAM), or read-only memory (ROM), or application processor (AP), or a field-programmable gate array (FPGA) or an application-specific integrated circuit (ASIC). The controller may include software components, object-oriented software components, class components and task components, processes, functions, attributes, procedures, subroutines, segments of program code, drivers, firmware, micro codes, circuits, data, a database, data structures, tables, arrays, or variables. [0059].
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b): 
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2 and 5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 2 recites " the receiving of the fetal biometric data comprises receiving from the cloud server big data related to the fetal biometric data with respect to a gestational week, which is obtained by a plurality of different ultrasound imaging apparatuses and stored in the cloud server” in lines 1-4. It is unclear if the gestational 
Claim 5 recites the "receiving the fetal biometric data related to characteristic information” in line 2. This limitation is unclear because it appears to redefine claim 1 which recites “receiving … fetal biometric data related to the pregnancy information” in lines 7-8. It unclear if the biometric data related to the pregnancy information is also the same biometric data related to characteristic information.  It is also unclear whether or not the fetal biometric data is related to both the pregnancy information and characteristic information, i.e., the fetal biometric data is further related to characteristic information.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 16 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim does not fall within at least one of the four categories of patent eligible subject matter because it encompasses non-statutory transitory forms of signal transmission, such as a propagating electrical or electromagnetic signal per se. See In re Nuijten, 500 F.3d 1346, 84 USPQ2d 1495 (Fed. Cir. 2007). A computer readable storage medium can encompass transitory forms of signal transmission unless it is a non-transitory computer readable storage medium.


Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6-10, and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Ooshima et al (US 20050096540), hereinafter Ooshima, in view of Venugopalan (US 20170049414), hereinafter Venugopalan.
Regarding claim 1, Ooshima teaches a method of predicting fetal growth rate (“prepare a trend graph based on the measurement when the insonification and the image preparation are conducted more than one time.” [0038]) by using an ultrasound imaging apparatus (“FIG. 1 is a block diagram showing an ultrasound diagnosis apparatus” [0038]), the method comprising:
receiving pregnancy information regarding a patient from a user of the ultrasound imaging apparatus (“The ultrasound probe 1 can transmit (or insonify) ultrasound pulses and can receive echo signals from a specimen resulting from the transmitted ultrasound pulses while 
obtaining an ultrasound image (“B-mode image data.” [0044]) of a fetus (“the unborn baby." [0050]) and measuring a size of a body part of the fetus on the obtained ultrasound image ("The measurement processor 29 conducts various measurements on the image data.  For example, when a B-mode image is displayed in the display unit 8, the user can designate two points on the displayed image through the input unit 7.  The measurement processor 29 can measure the length between the two points.  The length can, for example, represent a size of an organ of the unborn baby." [0050]; Figs. 5-9);
receiving fetal biometric data (“an average of a normal BPD value, an upper limit of a normal BPD value, and a lower limit of a normal BPD value in each week phase or each gestation period.” [0072]) related to the pregnancy information regarding the patient from among fetal biometric data (“FIG. 4 illustrates an exemplary table showing BPD measurement values. Whether in a form of a table or not, the measurement BPD value can be stored in relationship to an average of a normal BPD value, an upper limit of a normal BPD value, and a lower limit of a normal BPD value in each week phase or each gestation period. The average, the upper limit, and the lower limit can be calculated statistically or by a regression formula based on clinical data accumulated in the measurements of many normally grown-up unborn babies." [0072]. “The receiver 133 is operative as an entering unit and receives the medical information through the communication network 132… A user can observe the trend graph with reference to the related information in a remote place, for example, in a consultation room or at a user's home." [0091]); and
predicting the fetal growth rate (“BPD trend graph” [0075]) based on the measured size of the body part of the fetus and the received fetal biometric data (“The CPU reads out the normal values stored in the memory circuit and measurement values stored in the trend data memory field of the memory 28.  The CPU then prepares a trend graph of the measurement 

While Ooshima teaches receiving fetal biometric data related to the pregnancy information regarding the patient from among fetal biometric data prestored and accumulated (“The average, the upper limit, and the lower limit can be calculated statistically or by a regression formula based on clinical data accumulated in the measurements of many normally grown-up unborn babies." [0072]), Ooshima does not teach receiving, from a cloud server, fetal biometric data related to the pregnancy information regarding the patient from among fetal biometric data prestored and accumulated in the cloud server.
However, Venugopalan discloses a wireless sensor and system for managing fetal and maternal data of subject, which is analogous art. Venugopalan teaches a cloud server (“cloud based system." [0042]) and fetal biometric data related to the pregnancy information regarding the patient from among fetal biometric data (“the processed fetal data” [0042]) prestored and accumulated in the cloud server ("FIG. 5 illustrates a system 100 for managing fetal data and maternal data of a subject according to an embodiment.  The system 100 includes multiple sensors such as the sensor 700, the sensor 702 and the sensor 704 capable of communicating the processed fetal data and the processed maternal data to the remote ultrasound processing 
Therefore, based on Venugopalan’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Ooshima to have a step of receiving, from a cloud server, fetal biometric data related to the pregnancy information regarding the patient from among fetal biometric data prestored and accumulated in the cloud server, as taught by Venugopalan, in order to facilitate managing fetal and maternal data (Venugopalan: [0001]).
Regarding claim 2, Ooshima modified by Venugopalan teaches the method of claim 1.
Ooshima teaches receiving from the server big data (“clinical data accumulated in the measurements of many normally grown-up unborn babies." [0072]) related to the fetal biometric data with respect to a gestational week (“FIG. 4 illustrates an exemplary table showing BPD measurement values. Whether in a form of a table or not, the measurement BPD value can be stored in relationship to an average of a normal BPD value, an upper limit of a normal BPD value, and a lower limit of a normal BPD value in each week phase or each gestation period. The average, the upper limit, and the lower limit can be calculated statistically or by a regression formula based on clinical data accumulated in the measurements of many normally grown-up unborn babies." [0072]. “The receiver 133 is operative as an entering unit and receives the medical information through the communication network 132… A user can observe the trend graph with reference to the related information in a remote place, for example, in a consultation room or at a user's home." [0091]).
Additionally, Ooshima modified by Venugopalan teaches the fetal biometric data, which is obtained by a plurality of different ultrasound imaging apparatuses (Venugopalan: “multiple sensors” [0042]) and stored in the cloud server (Venugopalan: "FIG. 5 illustrates a system 100 for managing fetal data and maternal data of a subject according to an embodiment.  The system 100 includes multiple sensors such as the sensor 700, the sensor 702 and the sensor 
Therefore, based on Venugopalan’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Ooshima and Venugopalan to have the fetal biometric data, which is obtained by a plurality of different ultrasound imaging apparatuses and stored in the cloud server, as taught by Venugopalan, in order to facilitate managing fetal and maternal data (Venugopalan: [0001]). In the combined invention of Ooshima and Venugopalan, receiving from the server big data comprises receiving from the cloud server big data.
Regarding claim 3, Ooshima modified by Venugopalan teaches the method of claim 1.
Ooshima teaches that the measuring of the size of the body part of the fetus comprises measuring at least one of a biparietal diameter (BPD), an abdominal circumference (AC), a head circumference (HC), an occipitofrontal diameter (OFD), or a femur length (FL) of the fetus on the ultrasound image (“a biparietal diameter (BPD) may also be measured during the twelfth to twentieth weeks of the pregnancy. The BPD is a diameter of an axial transverse section of the cephalon of the fetus.” [0009]. “In the fetometry at middle and later stages of the pregnancy, the BPD may also be measured. In addition, an occipital frontal diameter (OFD) of a fetal cephalon may be measured. An abdominal circumference (AC) may be measured. Further, for example, a femur length (FL) may be measured, is the FL being a length of a femur along its long axis.” [0010]. “The user can then select a measurement mode and mark both ends of the BPD using the input unit 7. The length of the marked BPD is measured in the measurement processor 29. The measured value is stored in the trend data memory field of the memory 28 (step S400). FIG. 4 illustrates an exemplary table showing BPD measurement values.” [0072]).
Regarding claim 6, Ooshima modified by Venugopalan teaches the method of claim 1.
Ooshima teaches that the predicting of the fetal growth rate comprises:

predicting the fetal growth rate based on a result of the updating and the measured size of the body part of the fetus (“Referring to the related information shown in FIG. 6 or 7, the user can confirm that the measurement BPD value is out of the normal range in the time phase of the eighteenth week. The user can obtain further information, for example, by clicking on the plotted mark. This click-on operation can, for example, be a single click. In response to the click-on operation, related information of the measurement in the time phase of the eighteenth week is displayed near the plotted mark in a form of a tool tip window or a pop-up window as shown in FIG. 8. The related information can be, for example, a table showing the measurement values and normal values of all or part of the parameters in the time phase of the eighteenth week.” [0077]. In this case, the prediction is that the fetal growth rate is out of the normal range). 
In the combined invention of Ooshima and Venugopalan, the fetal biometric data are received from the cloud server.
Regarding claim 7, Ooshima modified by Venugopalan teaches the method of claim 1.
Ooshima teaches displaying a graph (seen in Figs. 5-9) with a gestational week of the patient as a first axis and the fetal biometric data received from the server as a second axis (“The prepared BPD trend graph is stored in the trend graph memory field of the memory 28 
displaying on the graph a mark (black solid marks in Figs. 5-9) representing a value of a size of a body part of the fetus (BPD [0075], Figs. 5-9), wherein the size of the body part is measured with respect to the gestational week (“The measurement values which can be obtained every one week are plotted so as to present the BPD trend graph.” [0075]).
In the combined invention of Ooshima and Venugopalan, the fetal biometric data are received from the cloud server.
Regarding claim 8, Ooshima teaches an ultrasound imaging apparatus (“FIG. 1 is a block diagram showing an ultrasound diagnosis apparatus” [0038]) for predicting fetal growth rate (“A trend graph processor 30 is coupled to the measurement processor 
29 and is configured to prepare a trend graph based on the measurement when the 
insonification and the image preparation are conducted more than one time.” [0038]; “The user observes the animated ultrasound images and selects an image which is appropriate for measuring a fetus growth." [0071]), the ultrasound imaging apparatus comprising:
an ultrasound probe (“an ultrasound probe 1 having a plurality of piezoelectric 
transducers configured to insonify and receive an echo signal resulting from the insonification.” [0038]) configured to transmit ultrasound signals to a fetus and receive ultrasound echo signals reflected from the fetus (“The ultrasound probe 1 can transmit (or insonify) ultrasound pulses and can receive echo signals from a specimen resulting from the transmitted ultrasound pulses while the ultrasound probe 1 is contacting with a body surface of the specimen.  The specimen can be … an unborn baby (an embryo or a fetus)” [0041, Fig. 1]);

a communicator (133, Fig. 13) configured to receive fetal biometric data related to the pregnancy information regarding the patient (“an average of a normal BPD value, an upper limit of a normal BPD value, and a lower limit of a normal BPD value in each week phase or each gestation period.” [0072]) from among fetal biometric data (“FIG. 4 illustrates an exemplary table showing BPD measurement values. Whether in a form of a table or not, the measurement BPD value can be stored in relationship to an average of a normal BPD value, an upper limit of a normal BPD value, and a lower limit of a normal BPD value in each week phase or each gestation period. The average, the upper limit, and the lower limit can be calculated statistically or by a regression formula based on clinical data accumulated in the measurements of many normally grown-up unborn babies." [0072]. “The receiver 133 is operative as an entering unit and receives the medical information through the communication network 132… A user can observe the trend graph with reference to the related information in a remote place, for example, in a consultation room or at a user's home." [0091]); and
a controller configured to generate an ultrasound image of the fetus by using the ultrasound echo signals (“the B-mode processing unit 4, the Doppler-mode processing unit 5, an image measurement unit 6, … and a system control unit 9.” [0040] “The B-mode processing unit 4 can process the one ultrasound data signal so as to prepare a B-mode image data.” [0044]  “The Doppler-mode processing unit 5 can process the one ultrasound data signal so as to prepare a Doppler spectrum image data or other types of Doppler-mode image data.” [0045], Fig. 1), measure a size of a body part of the fetus on the ultrasound image ("The measurement processor 29 conducts various measurements on the image data.  For example, when a B-
While Ooshima teaches receiving fetal biometric data related to the pregnancy information regarding the patient from among fetal biometric data prestored and accumulated (“The average, the upper limit, and the lower limit can be calculated statistically or by a regression formula based on clinical data accumulated in the measurements of many normally grown-up unborn babies." [0072]), Ooshima does not teach a communicator configured to receive from a cloud server fetal biometric data related to the pregnancy information regarding the patient from among fetal biometric data prestored and accumulated in the cloud server.
However, Venugopalan discloses a wireless sensor and system for managing fetal and maternal data of subject, which is analogous art. Venugopalan teaches a cloud server (“cloud 
Therefore, based on Venugopalan’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Ooshima to have a communicator configured to receive from a cloud server fetal biometric data related to the pregnancy information regarding the patient from among fetal biometric data prestored and accumulated in the cloud server, as taught by Venugopalan, in order to facilitate managing fetal and maternal data (Venugopalan: [0001]).
Regarding claim 9, Ooshima modified by Venugopalan teaches the ultrasound imaging apparatus of claim 8.
Ooshima teaches the communicator is further configured to receive from the server big data (“clinical data accumulated in the measurements of many normally grown-up unborn babies." [0072]) related to the fetal biometric data with respect to a gestational week (“FIG. 4 illustrates an exemplary table showing BPD measurement values. Whether in a form of a table or not, the measurement BPD value can be stored in relationship to an average of a normal BPD value, an upper limit of a normal BPD value, and a lower limit of a normal BPD value in each week phase or each gestation period. The average, the upper limit, and the lower limit can be calculated statistically or by a regression formula based on clinical data accumulated in the measurements of many normally grown-up unborn babies." [0072]. “The receiver 133 is operative as an entering unit and receives the medical information through the communication 
Additionally, Ooshima modified by Venugopalan teaches the fetal biometric data, which is obtained by a plurality of different ultrasound imaging apparatuses (Venugopalan: “multiple sensors” [0042]) and stored in the cloud server (Venugopalan: "FIG. 5 illustrates a system 100 for managing fetal data and maternal data of a subject according to an embodiment.  The system 100 includes multiple sensors such as the sensor 700, the sensor 702 and the sensor 704 capable of communicating the processed fetal data and the processed maternal data to the remote ultrasound processing subsystem 606.  The remote ultrasound processing subsystem 606 may be a cloud based system." [0042]; Figs. 5, 7).
Therefore, based on Venugopalan’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Ooshima and Venugopalan to have the fetal biometric data, which is obtained by a plurality of different ultrasound imaging apparatuses and stored in the cloud server, as taught by Venugopalan, in order to facilitate managing fetal and maternal data (Venugopalan: [0001]). In the combined invention of Ooshima and Venugopalan, the communicator is further configured to receive from the cloud server big data.
Regarding claim 10, Ooshima modified by Venugopalan teaches the ultrasound imaging apparatus of claim 8.
Ooshima teaches that the controller is further configured to measure at least one of a biparietal diameter (BPD), an abdominal circumference (AC), a head circumference (HC), an occipitofrontal diameter (OFD), or a femur length (FL) of the fetus on the ultrasound image (“a biparietal diameter (BPD) may also be measured during the twelfth to twentieth weeks of the pregnancy. The BPD is a diameter of an axial transverse section of the cephalon of the fetus.” [0009]. “In the fetometry at middle and later stages of the pregnancy, the BPD may also be measured. In addition, an occipital frontal diameter (OFD) of a fetal cephalon may be measured. 
Regarding claim 13, Ooshima modified by Venugopalan teaches the ultrasound imaging apparatus of claim 8.
Ooshima teaches that the controller is further configured to update a gestational age table and a fetal growth table by using the fetal biometric data received from the server (“The average, the upper limit, and the lower limit can be calculated … based on clinical data accumulated in the measurements of many normally grown-up unborn babies." [0072]. “The table shown in FIG. 4 is updated according to the repetition of the measurement every week. For example, when the measurement is conducted in the eighteenth week, the measurement BPD value `32 millimeters` is stored and added to the table storing the measurement BPD values of until the seventeenth week.” [0073]. “This table can be prepared in the trend graph processor 30.The trend graph processor 30 reads out the measurement values stored in the trend graph memory field of the memory 28 and the normal values stored in the trend graph processor 30 or the memory 28.” [0077]); and
predict the fetal growth rate based on a result of the updating and the measured size of the body part of the fetus (“Referring to the related information shown in FIG. 6 or 7, the user can confirm that the measurement BPD value is out of the normal range in the time phase of the eighteenth week. The user can obtain further information, for example, by clicking on the plotted mark. This click-on operation can, for example, be a single click. In response to the click-on operation, related information of the measurement in the time phase of the eighteenth week is displayed near the plotted mark in a form of a tool tip window or a pop-up window as shown in In this case, the prediction is that the fetal growth rate is out of the normal range). 
In the combined invention of Ooshima and Venugopalan, the fetal biometric data are received from the cloud server.
Regarding claim 14, Ooshima modified by Venugopalan teaches the ultrasound imaging apparatus of claim 8.
Ooshima teaches a display (32, Fig. 1) displaying a graph (seen in Figs. 5-9) with a gestational week of the patient as a first axis and the fetal biometric data received from the server as a second axis (“The prepared BPD trend graph is stored in the trend graph memory field of the memory 28 and is displayed in the monitor 33 through the display memory 31 and the display circuit 32, as shown in FIG. 5. In FIG. 5, the horizontal line represents a gestation period or the number of weeks of the pregnancy. The vertical line represents a length of the BPD…In the trend graph shown in FIG. 5, Ba indicates an upper limit value of a normal range of the BPD, Bb indicates a lower limit value of the normal range of the BPD, and Bc indicates an average value of the normal range of the BPD.” [0075])
In the combined invention of Ooshima and Venugopalan, the fetal biometric data are received from the cloud server.
Regarding claim 15, Ooshima modified by Venugopalan teaches the ultrasound imaging apparatus of claim 14.
Ooshima teaches that the display displays on the graph a mark (black solid marks in Figs. 5-9) representing a value of a size of a body part of the fetus (BPD [0075], Figs. 5-9), wherein the size of the body part is measured with respect to the gestational week (“The measurement values which can be obtained every one week are plotted so as to present the BPD trend graph.” [0075]).
Regarding claim 16, Ooshima teaches a computer program product comprising a computer-readable storage medium (“a computer program product is provided.  The computer program product includes a computer usable medium having computer readable program code embodied in the computer usable medium that, when executed, causes a computer to prepare a plurality of image data based on a plurality of acquired biological information.  The computer is also caused, when the code is executed, to conduct a plurality of measurements on the plurality of image data with respect to a predetermined parameter, to prepare a trend graph based on the plurality of measurements, and to control a display unit to display the trend graph with related information in a time phase on the trend graph." [0020]), wherein the computer-readable storage medium comprises instructions (the code [0020]) for:
receiving pregnancy information regarding a patient from a user of the ultrasound imaging apparatus (“The ultrasound probe 1 can transmit (or insonify) ultrasound pulses and can receive echo signals from a specimen resulting from the transmitted ultrasound pulses while the ultrasound probe 1 is contacting with a body surface of the specimen.  The specimen can be … an unborn baby (an embryo or a fetus)” [0041, Fig. 1]);
obtaining an ultrasound image (“B-mode image data.” [0044]) of a fetus (“the unborn baby." [0050]) and measuring a size of a body part of the fetus on the obtained ultrasound image ("The measurement processor 29 conducts various measurements on the image data.  For example, when a B-mode image is displayed in the display unit 8, the user can designate two points on the displayed image through the input unit 7.  The measurement processor 29 can measure the length between the two points.  The length can, for example, represent a size of an organ of the unborn baby." [0050]; Figs. 5-9);
receiving fetal biometric data (“an average of a normal BPD value, an upper limit of a normal BPD value, and a lower limit of a normal BPD value in each week phase or each gestation period.” [0072]) related to the pregnancy information regarding the patient from among fetal biometric data (“FIG. 4 illustrates an exemplary table showing BPD measurement values. 
predicting the fetal growth rate (“BPD trend graph” [0075]) based on the measured size of the body part of the fetus and the received fetal biometric data (“The CPU reads out the normal values stored in the memory circuit and measurement values stored in the trend data memory field of the memory 28.  The CPU then prepares a trend graph of the measurement values in a predetermined format based on the display software stored in the memory circuit." [0051]. “The prepared BPD trend graph is stored in the trend graph memory field of the memory 28 and is displayed in the monitor 33 through the display memory 31 and the display circuit 32, as shown in FIG. 5. In FIG. 5, the horizontal line represents a gestation period or the number of weeks of the pregnancy. The vertical line represents a length of the BPD. The measurement values which can be obtained every one week are plotted so as to present the BPD trend graph. In the trend graph shown in FIG. 5, Ba indicates an upper limit value of a normal range of the BPD, Bb indicates a lower limit value of the normal range of the BPD, and Bc indicates an average value of the normal range of the BPD.” [0075]).

While Ooshima teaches receiving fetal biometric data related to the pregnancy information regarding the patient from among fetal biometric data prestored and accumulated (“The average, the upper limit, and the lower limit can be calculated statistically or by a 
However, Venugopalan discloses a wireless sensor and system for managing fetal and maternal data of subject, which is analogous art. Venugopalan teaches a cloud server (“cloud based system." [0042]) and fetal biometric data related to the pregnancy information regarding the patient from among fetal biometric data (“the processed fetal data” [0042]) prestored and accumulated in the cloud server ("FIG. 5 illustrates a system 100 for managing fetal data and maternal data of a subject according to an embodiment.  The system 100 includes multiple sensors such as the sensor 700, the sensor 702 and the sensor 704 capable of communicating the processed fetal data and the processed maternal data to the remote ultrasound processing subsystem 606.  The remote ultrasound processing subsystem 606 may be a cloud based system." [0042]; Figs. 5, 7).
Therefore, based on Venugopalan’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Ooshima to have a step of receiving, from a cloud server, fetal biometric data related to the pregnancy information regarding the patient from among fetal biometric data prestored and accumulated in the cloud server, as taught by Venugopalan, in order to facilitate managing fetal and maternal data (Venugopalan: [0001]).
Claims 4 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Ooshima and Venugopalan as applied to claims 1 and 8, and further in view of Petraglia et al (US 8012091), hereinafter, Petraglia.
Regarding claim 4, Ooshima modified by Venugopalan teaches the method of claim 1.

However, Petraglia discloses a method and system for fetal weight estimation, which is analogous art. Petraglia teaches that the receiving of the pregnancy information regarding the patient comprises receiving information about a last menstrual period (LMP) of the patient or a date of conception (DOC) of the fetus (“During fetal ultrasound in the last week of pregnancy of about 4000 women, measurements of the Head circumference (HC), Abdominal Circumference (AC), Biparietal Diameter (BPD) and Femur Length (FL). Ultrasound was performed by expert operators in 15 centers all over the country. The gestational age was related to the first day of the last menstrual period (MA) and was determined by an accurate reconstruction of menstrual history, confirmed by an ultrasonographic examination dating before the 20th week of gestation.” Col. 5, l. 1-12.; “the gestational age, which was related to the first day of the last menstrual period (MA) and was determined by an accurate reconstruction of menstrual history, confirmed by an ultrasonographic examination dating before the 20th week of gestation.” Col. 8, l. 66- Col. 9, l. 17).
Therefore, based on Petraglia’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Ooshima and Venugopalan to have the receiving of the pregnancy information regarding the patient that comprises receiving information about a last menstrual period (LMP) of the patient or a date of conception (DOC) of the fetus, as taught by Petraglia, in order to facilitate generating model based predictions of fetal growth (Petraglia: Col. 1, l. 15-40).
Regarding claim 11, Ooshima modified by Venugopalan teaches the ultrasound imaging apparatus of claim 8.

However, Petraglia discloses a method and system for fetal weight estimation, which is analogous art. Petraglia teaches that the user inputter is further configured to receive information about a last menstrual period (LMP) of the patient or a date of conception (DOC) of the fetus (“During fetal ultrasound in the last week of pregnancy of about 4000 women, measurements of the Head circumference (HC), Abdominal Circumference (AC), Biparietal Diameter (BPD) and Femur Length (FL). Ultrasound was performed by expert operators in 15 centers all over the country. The gestational age was related to the first day of the last menstrual period (MA) and was determined by an accurate reconstruction of menstrual history, confirmed by an ultrasonographic examination dating before the 20th week of gestation.” Col. 5, l. 1-12.; “the gestational age, which was related to the first day of the last menstrual period (MA) and was determined by an accurate reconstruction of menstrual history, confirmed by an ultrasonographic examination dating before the 20th week of gestation.” Col. 8, l. 66- Col. 9, l. 17).
Therefore, based on Petraglia’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Ooshima and Venugopalan to have the user inputter configured to receive information about a last menstrual period (LMP) of the patient or a date of conception (DOC) of the fetus, as taught by Petraglia, in order to facilitate generating model based predictions of fetal growth (Petraglia: Col. 1, l. 15-40).


s 5 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Ooshima and Venugopalan as applied to claims 1 and 8, and further in view of Hyun-gyun et al (KR 101630071), hereinafter, Hyun-gyun.
Regarding claim 5, Ooshima modified by Venugopalan teaches the method of claim 1.
Ooshima as modified by Venugopalan further does not teach that the receiving of the fetal biometric data comprises receiving the fetal biometric data related to characteristic information of the patient from among big data with respect to a fetal biometric value, which is stored in the cloud server, wherein the characteristic information comprises at least one of a location, an age, or physical characteristics of the patient.
However, Hyun-gyun discloses a method and system for fetal weight estimation, which is analogous art. Hyun-gyun teaches that the receiving of the fetal biometric data comprises receiving the fetal biometric data related to characteristic information of the patient from among big data with respect to a fetal biometric value (“Ellipsoidal Head Ratio”; p. 5; figs. 5-6), which is stored in the server, wherein the characteristic information comprises at least one of a location (“142 Korean fetuses and 142 Italian fetuses”), an age, or physical characteristics of the patient (“In Experimental Example 1 of the present invention, EHR (Ellipsoidal Head Ratio) was measured for each gestation age (week) for 142 Korean fetuses and 142 Italian fetuses and stored in a database.”; p. 5; figs. 5-6).
Therefore, based on Hyun-gyun’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Ooshima and Venugopalan to have the receiving of the fetal biometric data that comprises receiving the fetal biometric data related to characteristic information of the patient from among big data with respect to a fetal biometric value, which is stored in the cloud server, wherein the characteristic information comprises at least one of a location, an age, or physical characteristics of the patient, as taught by Hyun-gyun, in order to facilitate generating model based predictions of fetal growth (Hyun-gyun: Col. 1, l. 15-40). In the 
Regarding claim 12, Ooshima modified by Venugopalan teaches the ultrasound imaging apparatus of claim 8.
Ooshima as modified by Venugopalan further does not teach that the controller is further configured to control the communicator to receive the fetal biometric data related to characteristic information of the patient from among big data with respect to a fetal biometric value, which is stored in the cloud server, wherein the characteristic information comprises at least one of a location, an age, or physical characteristics of the patient.
However, Hyun-gyun discloses a method and system for fetal weight estimation, which is analogous art. Hyun-gyun teaches that the controller is further configured to control the communicator to receive the fetal biometric data related to characteristic information of the patient from among big data with respect to a fetal biometric value (“Ellipsoidal Head Ratio”; p. 5; figs. 5-6), which is stored in the server, wherein the characteristic information comprises at least one of a location (“142 Korean fetuses and 142 Italian fetuses”), an age, or physical characteristics of the patient (“In Experimental Example 1 of the present invention, EHR (Ellipsoidal Head Ratio) was measured for each gestation age (week) for 142 Korean fetuses and 142 Italian fetuses and stored in a database.”; p. 5; figs. 5-6).
Therefore, based on Hyun-gyun’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Ooshima and Venugopalan to have the controller that is further configured to control the communicator to receive the fetal biometric data related to characteristic information of the patient from among big data with respect to a fetal biometric value, which is stored in the server, wherein the characteristic information comprises at least one of a location, an age, or physical characteristics of the patient, as taught by Hyun-gyun, in order to facilitate generating model based predictions of fetal growth (Hyun-gyun: Col. 1, l. 15-


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXEI BYKHOVSKI whose telephone number is (571)270-1556.  The examiner can normally be reached on Monday-Friday: 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui Pho can be reached on 571-272-2714.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AB/Examiner, Art Unit 3793             



/JOANNE M HOFFMAN/Primary Examiner, Art Unit 3793